                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION
______________________________________________________________________________

JEFFERY HUMMEL, individually
and on behalf all others similarly situated,

                                                     Civil Action No. ________________
               Plaintiff,
                                                     JURY DEMANDED
v.

SOUTHERN TRUST INSURANCE COMPANY,

            Defendant.
______________________________________________________________________________

                         CLASS ACTION COMPLAINT
______________________________________________________________________________

       COMES NOW Plaintiff, Jeffery Hummel individually and on behalf of all others similarly

situated, and states and alleges the following for his Complaint against Southern Trust Insurance

Company:

                  PARTIES, RESIDENCY, JURISDICTION AND VENUE

      1.       Plaintiff Jeffery Hummel (hereinafter “Hummel” or “Plaintiff”), is a citizen and

resident of Murfreesboro, Tennessee. At all times relevant hereto, Hummel owned a home located

at 3707 Southridge Boulevard, Murfreesboro, Tennessee 37128 (the “Hummel Home”).

      2.       Defendant Southern Trust Insurance Company (hereinafter (“Defendant” or

“Southern Trust”) is organized under the laws of the State of Georgia with its principal place of

business in Macon, Georgia. Southern Trust is authorized to sell property insurance policies in

the State of Tennessee and is engaged in the insurance business in the State of Tennessee, including

issuing insurance policies covering property in Rutherford County.




     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 1 of 20 PageID #: 1
      3.       The events giving rise to Plaintiff’s individual claims that are the subject of this

action occurred in the Nashville Division of the Middle District of Tennessee.

      4.       On information and belief, this Court has subject matter jurisdiction under the Class

Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

      5.       This Court has personal jurisdiction over Southern Trust because it has availed

itself of the privilege of conducting business and issuing insurance contracts covering structures

in the State of Tennessee.

                                              FACTS

   A. The Property Insurance Policy and Casualty Loss

      6.       At all times relevant hereto, Hummel was the insured pursuant to an insurance

contract whereby Southern Trust agreed to insure, inter alia, Hummel’s property located on the

Hummel Premises against property damage, bearing Policy No. HO41203142-05 (the “Policy”).

      7.       The Policy provided insurance coverage for direct physical loss to the dwelling and

other structures located on the insured premises, except as specifically excluded or limited by the

Policy.

      8.       This lawsuit only concerns property insurance coverage for buildings, and not

personal contents, such as clothes and furniture.

      9.       Pursuant to the Policy, Hummel paid Southern Trust premiums in exchange for

insurance coverage. The required premiums were paid at all times relevant to this Complaint.

      10.      On or about March 14, 2019, Hummel’s dwelling located on the Hummel Premises

suffered direct physical loss caused by wind (the “Loss”).

      11.      The Policy was in effect at the time of the Loss, and the Loss is compensable under

the terms of the Policy. As it relates to the Loss, there is no applicable exclusion.



                                                    2
     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 2 of 20 PageID #: 2
      12.      Hummel promptly notified Southern Trust of the Loss and made a claim against

the Policy.

      13.      After its inspection, Southern Trust determined that the Loss was covered by the

terms of the Policy.

      14.      Southern Trust calculated its actual cash value (“ACV”) payment obligation to

Hummel by first estimating the cost to repair or replace the damage with new materials

(replacement cost value, or “RCV”), then subtracted depreciation.

      15.      The Policy, and the other property forms at issue in this pleading, do not permit the

withholding or deduction of labor as depreciation as described below.

   B. Southern Trust’s Calculation of Hummel’s ACV Payments

      16.      In adjusting Hummel’s claim, Southern Trust affirmatively and unilaterally chose

to use a “replacement cost less depreciation” methodology to calculate the loss and make its ACV

payment.

      17.      Southern Trust used commercially-available computer software to make its RCV,

depreciation, and ACV calculations.      Southern Trust uses this software to calculate RCV,

depreciation, and ACV.

      18.      On or about June 12, 2019, Southern Trust calculated the RCV of Hummel’s

damaged property at $9,610.70.

      19.      Southern Trust then used the same software to calculate the depreciation for

Hummel’s damaged property at $3,398.69.

      20.      A copy of Southern Trust’s estimate is attached hereto as Exhibit “1”.

      21.      Hummel was underpaid on his ACV claim as more fully described below.




                                                 3
     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 3 of 20 PageID #: 3
   C. Southern Trust’s Practice Of Withholding Labor As Depreciation

      22.      When it calculated Hummel’s ACV benefits owed under the Policy, Southern Trust

withheld costs for both materials and the labor required to repair or replace the property as

depreciation, even though labor does not depreciate in value over time. Southern Trust withheld

labor costs throughout its ACV calculations as depreciation. Southern Trust also withheld labor

costs as depreciation for other work necessary to repair and replace Hummel’s property.

      23.      Like all property insurance claims estimating software, the specific commercial

claims estimating software used by Southern Trust allows for the depreciation of materials only or

the depreciation of both material and labor in its depreciation setting preferences.

      24.      In this pleading, whenever reference is made to withholding “labor” as

depreciation, “labor” means intangible non-materials, specifically including both the labor costs

and the laborers’ equipment costs and laborers’ overhead and profit necessary to restore property

to its condition immediately prior to the loss, as well as removal costs to remove damaged property,

under commercial claims estimating software.

      25.      Southern Trust’s withholding of labor costs as depreciation associated with the

repair or replacement of Hummel’s property resulted in Hummel receiving payment for his Loss

in an amount less than he was entitled to receive under the Policy. Southern Trust breached its

obligations under the Policy by improperly withholding the cost of labor as depreciation.

      26.      Plaintiff cannot determine the precise amount of labor that has been withheld based

only upon the written estimate provided. To determine the precise amount of labor withheld, it is

necessary to have access to the commercial property insurance program at issue, as well as the

electronic file associated with his estimate.




                                                 4
     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 4 of 20 PageID #: 4
      27.      While an insurer may lawfully depreciate material costs when calculating the

amount of an ACV payment owed to an insured, it may not lawfully withhold repair labor as

depreciation under Southern Trust’s policy forms at issue in Tennessee. Southern Trust’s failure

to pay the full cost of the labor necessary to return Hummel back to his pre-loss condition left

Hummel under-indemnified and underpaid for the Loss.

      28.      Southern Trust materially breached its duty to indemnify Hummel by withholding

labor costs associated with repairing or replacing Hummel’s property in its ACV payment as

depreciation, thereby paying Hummel less than he was entitled to receive under the terms of the

Policy.

   D. The Length of the Putative Class Period

       29.     The maximum length of the putative class period is dependent upon inter alia the

accrual of the causes of action for breach of contract, including but not limited to inherent

discoverability of the breach.

       30.     In addition, any affirmative defenses that may be plead seeking to limit the length

of the putative class period are subject to judicial doctrines concerning the accrual of the putative

class members’ claim and the concealment of the same by Defendant.

       31.     Southern Trust concealed its practice of withholding labor as depreciation from

both state regulators and putative class members.

       32.     Specifically, as it relates to Tennessee regulators, in 2008, the National Association

of Insurance Commissioners (“NAIC survey”) published a copyrighted survey of state insurance

departments and their respective positions on the depreciation of labor.            The Tennessee

Department of Insurance (“TDOI”) formally responded to the survey.




                                                 5
     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 5 of 20 PageID #: 5
       33.      As a prominent property insurer that does a significant amount of business in

Tennessee, Southern Trust knew or should have known of the existence of the NAIC survey and

the TDOI’s responses to the same.

       34.      First, the NAIC survey asked Tennessee regulators “Does your state allow the

depreciation of labor under an actual cash value (ACV) loss settlement provision for property?”

The TDOI stated in response: “It is generally the belief that labor is not depreciable, but the

Department has no written position on the matter. We believe there is some case law supporting

this aspect. To our knowledge, this is not a problem here.”

       35.      Second, the survey also asked Tennessee regulators “Is depreciation for labor

allowed on an ACV roof if it is totally replaced?” The TDOI stated in response: “We do not

believe insurers are depreciating labor unless their provision calls for it. At least one insurer has

a policy provision addressing this issue.”

       36.      By at least 2008 then, Southern Trust was aware of or should have been aware that

the TDOI took a position against the depreciation of labor based upon the NAIC 2008 survey, and

that the TDOI believed that insurers were not engaging in the practice within the State of Tennessee

unless their policy language called for labor depreciation.

       37.      At all times relevant hereto, Southern Trust’s insurance policies neither addressed

nor called for removal or repair labor to be withheld as depreciation. Similarly, Southern Trust’s

marketing materials did not address this practice, and consumers were not told of this practice

when purchasing Southern Trust’s property insurance products. Southern Trust never notified the

TDOI that its understandings as set forth in the NAIC survey were incorrect, and that Southern

Trust was in fact withholding labor within the State of Tennessee and elsewhere under property

policies that did not call for that practice.



                                                 6
      Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 6 of 20 PageID #: 6
       38.     To further conceal its practice of withholding labor as depreciation, and to avoid

any disputes with regulators and policyholders who made claims, Southern Trust unfairly used its

claim estimating software to conceal its practice from policyholders.

       39.     Like most property insurers, Southern Trust used a product called Xactimate to

determine the amount of depreciation to apply to a claim. Xactimate is used by both insurers and

contractors to calculate the cost of rebuilding or repairing damaged property. Xactimate uses “line

item” pricing to determine repair costs.

       40.     For all line items, Xactimate allows an insurer to depreciate labor by toggling on or

off depreciation settings called “depreciate removal” and “depreciation non-material.” If both of

these settings are toggled on, then all line items will show the withholding of labor as depreciation.

       41.      Southern Trust affirmatively hid its use of its labor depreciation settings in

Xactimate from both policyholder claimants and insurance regulators, if any, that may have

investigated the same, by not disclosing its depreciation option settings in the estimates provided

to policyholders (which the Xactimate setting allows) and by depreciating “pure labor line items”

that would obviously reflect the withholding of labor.

       42.     For example, in Hummel’s estimate provided by Southern Trust, Southern Trust

did not depreciate the removal labor associated with the pure labor line items “Remove Laminated-

comp.shingle rfg.- w/felt,” “Remove Additional charge for steep roof – 10/12 -12/12 slope,” and

“Additional charge for steep roof – 10/12 – 12/12 slope.”

       43.     The failure to depreciate line items constituting nothing but labor would lead a

regulator or policyholder to believe that Southern Trust was not depreciating any labor. However,

in other line items in the estimate, Southern Trust did use the depreciation setting to withhold labor

when the line item reflected the mixed use of materials and labor.



                                                  7
     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 7 of 20 PageID #: 7
       44.      For example, the line items “Roofing felt – 15 lb.,” Laminated – comp shingle rfg.

– w/out felt,” “Ridge cap – composition shingles,” and “Flashing – pipe jack” all reference tangible

materials in the line items (i.e., roofing felt, shingles, ridge cap and flashing). Southern Trust

depreciated these line items. However, unbeknownst to policyholders, Southern Trust also

depreciated the labor to install or attach the same building materials onto the structure.

       45.      In other words, Southern Trust only withheld labor from line items in estimates

provided to policyholders where the policyholder could not detect the practice of withholding labor

as depreciation. Southern Trust did not make a principled decision to depreciate labor for

Plaintiff’s claim, but rather Southern Trust only depreciated labor in line items where it would be

difficult if not impossible to detect the practice.

       46.      In addition, Southern Trust did not disclose on the paperwork accompanying the

Xactimate estimate that it was depreciating labor. Certain property insurers can and do disclose

whether they are engaging in the practice of withholding labor as depreciation in the paperwork

accompanying the Xactimate estimate.

       47.      Xactimate also has printing options that allows the user to print the depreciation

option settings used on the estimate, specifically including whether non-materials are being

depreciated. Certain property insurers can and do print these settings on Xactimate estimates

provided to policyholders.

       48.      As a result, Southern Trust took several affirmative steps to prevent an ordinary

consumer or insurance regulator from knowing that Southern Trust depreciated labor, and not

merely materials, when making ACV payments to policyholders.

       49.      At all times relevant hereto, Southern Trust was under an affirmative duty to fairly

disclose the manner in which it calculated ACV payments to policyholders. In addition, when



                                                      8
      Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 8 of 20 PageID #: 8
providing estimates to Plaintiff and similarly situated policyholders, Southern Trust was under a

duty to be truthful, and to not deceive by omission.

       50.     Southern Trust was in a superior position over policyholders to know that it was

depreciating labor through Xactimate. Southern Trust’s policyholders are not sophisticated in

insurance claims handling procedures like Southern Trust. In addition, Southern Trust controlled

the settings for the software, which expressly permit a company to properly limit depreciation to

materials only. Moreover, policyholders do not have access to Southern Trust’s software to

determine whether it was used to depreciate labor costs. Without such access, and due to Southern

Trust’s affirmative steps taken to conceal its depreciation of labor costs, Southern Trust’s

policyholders lacked the same access to information enjoyed by Southern Trust and could not

determine that Southern Trust was depreciating labor costs.

       51.     The practice was therefore not disclosed in the insurance policy, in the claim

estimate, in the marketing materials, nor in the regulatory filings of Southern Trust.       The

affirmative steps Southern Trust took to conceal the cause of action for breach of the insurance

contract were material facts that a reasonable person would have considered important in deciding

whether to purchase insurance and/or accept ACV payments from Southern Trust.

       52.     Southern Trust’s depreciation of labor costs was inherently undiscoverable by its

very nature by its policyholders and thus Southern Trust’s policyholders would not be—and in fact

were not—aware that Southern Trust depreciated labor costs when calculating ACV despite

policyholders’ due diligence. Southern Trust is solely at fault for its policyholders’ lack of

knowledge about Southern Trust’s depreciation of labor costs.

       53.     The concealment of information in estimates and other statements was performed

by Southern Trust with the intent that policyholders believed that only materials were being



                                                9
     Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 9 of 20 PageID #: 9
depreciated when receiving ACV claim payments, and that policyholders would not know that

their claim payments were actually diminished by the withholding of repair labor through the

unfair manipulation of the Xactimate software and that policyholders would not contest the

concealed practice in court or through regulatory action.

                               AMOUNT IN CONTROVERSY

      54.      Upon information and belief, the amount in controversy with respect to the

proposed class exceeds $5,000,000, exclusive of interest and costs.

                              CLASS ACTION ALLEGATIONS

      55.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

lawsuit as a class action on behalf of himself and on behalf of all others similarly situated. This

action satisfies the requirements of numerosity, commonality, typicality, and adequacy of

representation. Only to the extent it is a requirement under applicable law, the proposed class

herein are ascertainable.

      56.      The proposed class that Plaintiff seeks to represent is defined as follows:

               All Southern Trust policyholders (or their lawful assignees) who
               made: (1) a structural damage claim for property located in the State
               of Tennessee; and (2) which resulted in an actual cash value
               payment during the class period from which non-material
               depreciation was withheld from the policyholder; or which should
               have resulted in an actual cash value payment but for the
               withholding of non-material depreciation causing the loss to drop
               below the applicable deductible.

               In this definition, “non-material depreciation” means application of
               either the “depreciate removal,” “depreciate non-material” and/or
               “depreciate O&P” option settings within Xactimate software.

               The class period for the proposed class is the maximum time period
               as allowed by applicable law.

               The class excludes all claims arising under policy forms expressly
               permitting the “depreciation” of “labor” within the text of the policy


                                                10
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 10 of 20 PageID #: 10
               form and any claims in which the actual cash value payments
               exhausted the applicable limits of insurance

      57.      Plaintiff reserves the right to amend the definition of the proposed class through

discovery. The following persons are expressly excluded from the class: (1) Defendant and its

subsidiaries and affiliates; (2) all persons who make a timely election to be excluded from the

proposed Class; and (3) the Court to which this case is assigned and its staff.

      58.      Plaintiff and members of the putative class as defined all have Article III standing

as all such persons and entities, at least initially, received lower claim payments than permitted

under the policy. Certain amounts initially withheld as labor may be later repaid to some claimants

(such as Plaintiff) upon further adjustment of the claim by virtue of the replacement cost provisions

in their policy, if any. However, claimants (including Plaintiff) who have been subsequently repaid

for initially withheld labor still have incurred damages, at the least, in the form of the lost “time

value” of money during the period of withholding, i.e., prejudgment interest on the amounts

improperly withheld, for the time period of withholding.

      59.      Specifically, under Tennessee state law, Plaintiff and members of the putative class

who have been wrongfully deprived of money by the withholding of labor from ACV payments

have been damaged in two ways. First, they have been damaged because they have not received

the money to which they are entitled. Second, they have been damaged because they have been

deprived of the use of that money from the time they should have received it until it was or is paid

in full. In Tennessee, prejudgment interest compensates the wronged party for the loss of the use

of the money he, she or it should have received earlier but for the breach of contract.

      60.      The members of the proposed class are so numerous that joinder of all members is

impracticable. Plaintiff reasonably believes that hundreds or thousands of people geographically

dispersed across Tennessee have been damaged by Southern Trust’s actions. The names and


                                                 11
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 11 of 20 PageID #: 11
addresses of the members of the proposed class are readily identifiable through records maintained

by Southern Trust or from information readily available to Southern Trust.

      61.      The relatively small amounts of damage suffered by most members of the proposed

class make filing separate lawsuits by individual members economically impracticable.

      62.      Southern Trust has acted on grounds generally applicable to the proposed class in

that Southern Trust has routinely withheld labor costs as described herein in its adjustment of

property damage claims under its policies of insurance. It is reasonable to expect that Southern

Trust will continue to withhold labor to reduce the amount it pays to its insureds under these

policies absent this lawsuit.

      63.      Common questions of law and fact exist as to all members of the proposed class

and predominate over any questions affecting only individual members. The questions of law and

fact common to the proposed class include, but are not limited to:

            a. Whether Southern Trust’s policy language allows it to withhold labor costs in its
               calculation of ACV payments;

            b. Whether Southern Trust’s policy language is ambiguous;

            c. Whether Southern Trust’s withholding of labor costs in its calculation of ACV
               payments breaches the insurance policies;

            d. Whether Southern Trust has a custom and practice of withholding labor costs in its
               calculation of ACV payments;

            e. Whether Plaintiff and members of the proposed class have been damaged as a result
               of Southern Trust’s withholding of labor costs in its calculation of ACV payments;

            f. Whether Plaintiff and members of the proposed class are entitled to a declaration,
               as well as potential supplemental relief, under the Declaratory Judgment Act;

            g. What is the maximum length of the putative class period;

            h. Whether Plaintiff and members of the proposed class are entitled to punitive
               damages for Southern Trust’s failure to abide by the Tennessee Supreme Court



                                               12
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 12 of 20 PageID #: 12
               decision in Lammert v. Auto-Owners (Mutual) Insurance Company or for
               concealing its practices as described herein;

            i. Whether the Plaintiff or members of the proposed class are entitled to injunctive
               relief requiring Southern Trust to comply with the Tennessee Supreme Court
               decision in Lammert v. Auto-Owners (Mutual) Insurance Company.

      64.      Plaintiff’s claims are typical of the claims of the proposed class members, as they

are all similarly affected by Southern Trust’s custom and practice concerning the withholding of

labor. Further, Plaintiff’s claims are typical of the claims of the proposed class members because

their claims arose from the same practices and course of conduct that give rise to the claims of the

members of the proposed class and are based on the same factual and legal theories. Plaintiff is

not different in any material respect from any other member of the proposed class.

      65.      Plaintiff and his counsel will fairly and adequately protect the interests of the

members of the proposed class. Plaintiff’s interest does not conflict with the interests of the

proposed class they seek to represent. Plaintiff has retained lawyers who are competent and

experienced in class action and insurance litigation. Plaintiff and Plaintiff’s counsel have the

necessary financial resources to adequately and vigorously litigate this class action, and Plaintiff

and counsel are aware of their fiduciary responsibilities to the members of the proposed class and

will diligently discharge those duties by vigorously seeking the maximum possible recovery for

the proposed class while recognizing the risks associated with litigation.

      66.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Joining all proposed members of the proposed class in one action

is impracticable and prosecuting individual actions is not feasible. The size of the individual claims

is likely not large enough to justify filing a separate action for each claim. For many, if not most,

members of the proposed class, a class action is the only procedural mechanism that will afford

them an opportunity for legal redress and justice. Even if members of the proposed class had the


                                                 13
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 13 of 20 PageID #: 13
resources to pursue individual litigation, that method would be unduly burdensome to the courts

in which such cases would proceed. Individual litigation exacerbates the delay and increases the

expense for all parties, as well as the court system. Individual litigation could result in inconsistent

adjudications of common issues of law and fact.

      67.       In contrast, a class action will minimize case management difficulties and provide

multiple benefits to the litigating parties, including efficiency, economy of scale, unitary

adjudication with consistent results and equal protection of the rights of Plaintiff and members of

the proposed class. These benefits would result from the comprehensive and efficient supervision

of the litigation by a single court.

       68.      Questions of law or fact common to Plaintiff and members of the proposed class,

including those identified above, predominate over questions affecting only individual members

(if any), and a class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Class action treatment will allow a large number of similarly

situated consumers to prosecute their common claims in a single forum, simultaneously,

efficiently, and without the necessary duplication of effort and expense that numerous individuals

would require. Further, the monetary amounts due to many individual members of the proposed

class is likely to be relatively small, and the burden and expense of individual litigation would

make it difficult or impossible for individual members of the proposed class to seek and obtain

relief. On the other hand, a class action will serve important public interests by permitting

consumers harmed by Southern Trust’s unlawful practices to effectively pursue recovery of the

sums owed to them, and by deterring further unlawful conduct. The public interest in protecting

the rights of consumers favors disposition of the controversy in the class action form.




                                                  14
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 14 of 20 PageID #: 14
      69.       Class certification is further warranted because Southern Trust has acted or refused

to act on grounds that apply generally to the class, so final injunctive relief or corresponding

declaratory relief is appropriate with respect to the class as a whole.

      70.       Plaintiff may seek, in the alternative, certification of issues classes.

      71.       Rule 23(c)(4) provides that an action may be brought or maintained as a class action

with respect to particular issues when doing so would materially advance the litigation as a whole.

                                         COUNT I
                                    BREACH OF CONTRACT

      72.       Plaintiff restates and incorporates by reference all preceding allegations.

      73.       Southern Trust entered into policies of insurance with Hummel, and members of

the proposed class. These insurance policies govern the relationship between Southern Trust and

Hummel, and members of the proposed class, as well as the manner in which claims for covered

losses are handled.

      74.       The policies of insurance between Southern Trust and Hummel, and the other

members of the proposed class are binding contracts under Tennessee law, supported by valid

consideration in the form of premium payments in exchange for insurance coverage.

      75.       Southern Trust drafted the insurance policies at issue, which are essentially

identical in all respects material to this litigation concerning the withholding of labor as

depreciation.

      76.       In order to receive ACV claim payments, Hummel and the putative class members

complied with all material provisions and performed all of their respective duties with regard to

their insurance policy.

      77.       Southern Trust breached its contractual duty to pay Hummel, and members of the

proposed class the ACV of their claims by unlawfully withholding labor costs as described herein.


                                                  15
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 15 of 20 PageID #: 15
         78.   Southern Trust’s actions in breaching its contractual obligations to Hummel and

members of the proposed class benefitted and continue to benefit Southern Trust. Likewise,

Southern Trust’s actions damaged and continue to damage Plaintiff and members of the proposed

class.

         79.   Additionally, Southern Trust breached the Policy by failing and refusing to

promptly pay the amounts individually owed to Hummel as required by the terms of the Policy.

Specifically, Southern Trust underpaid Hummel’s claim and did not properly indemnify Hummel

irrespective of its unlawful depreciation of non-materials in calculating its actual cash value

obligations to Hummel. As a result, Plaintiff has been further damaged in the amount of the unpaid

portion of the damage caused by the Loss.

         80.   Southern Trust’s actions in breaching its contractual obligations, as described

herein, are the direct and proximate cause of damages to Plaintiff and members of the proposed

class.

         81.   In light of the foregoing, Plaintiff and members of the proposed class are entitled

to recover damages sufficient to make them whole for all amounts Southern Trust unlawfully

withheld from their ACV payments, including prejudgment interest as may be allowed by law.

         82.   In light of the foregoing, Plaintiff and members of the proposed class are entitled

to injunctive relief, enjoining Southern Trust from engaging in the practices complained of herein.

         83.   Southern Trust’s breaches of contract were intentional, fraudulent, malicious,

and/or reckless, therefore justifying an award of punitive damages.        Specifically, from the

inception of the class and continuing until the present time, Southern Trust intentionally,

fraudulently, maliciously, and/or recklessly: (1) failed to effectuate a prompt and fair settlement

of Plaintiff’s and members of the proposed class’ claims when liability was clear; (2) unjustly



                                                16
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 16 of 20 PageID #: 16
refused to fully and fairly pay Plaintiff and members of the proposed class the ACV amounts to

which they were entitled for its own financial preservation with no reasonable or justifiable basis;

(3) failed to fully inform Plaintiff of his rights and obligations under the Policy; (4) intentionally

concealed from Plaintiff and members of the proposed class its practice of depreciating labor costs,

even in the face of binding Supreme Court authority; (5) failed to properly and fully investigate

and adjust Plaintiff and other proposed class members’ claims and to pay such claims fully; (6)

failed to pay all amounts due and owing under the subject insurance policies with no reasonable

or justifiable basis; (7) misrepresented pertinent facts relating to the insurance coverage at issue

and the appropriateness of actual cash value payments made by Southern Trust; (8) denied full and

appropriate ACV payment of Plaintiff’s and the proposed class members’ claims with no honest

disagreement or innocent mistake concerning the validity or the nature and amount of the amounts

to which Plaintiff is entitled; (9) concealed its practice of depreciating non-materials in violation

of binding precedent by the Tennessee Supreme Court; and (10) engaging in such other actions as

set forth elsewhere in this Complaint. Southern Trust knew, or reasonably should have known,

that Plaintiff and the proposed class members were justifiably relying on the money and benefits

due them under the terms of the subject insurance policies. Nevertheless, acting with conscious

disregard for the rights of Plaintiff and the proposed class members and with the intention of

causing or willfully disregarding the probability of causing unjust and cruel hardship, Southern

Trust consciously refused to fully compensate Plaintiff and the proposed class members for their

losses, and withheld monies and benefits rightfully due Plaintiff and the proposed class members.

In so acting, Southern Trust intended to and did injure Plaintiff and the proposed class members

in order to protect its own financial interests and should be punished. Plaintiff and the proposed

class members seek, and are entitled to, punitive damages.



                                                 17
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 17 of 20 PageID #: 17
                                   COUNT II
                        DECLARATORY JUDGMENT AND RELIEF

      84.      Plaintiff restates and incorporates by reference all preceding allegations.

      85.      This Court is empowered by the Declaratory Judgment Act as codified at 28 U.S.C.

§ 2201 and Fed. R. Civ. P. 57 to declare the rights and legal relations of parties regardless of

whether further relief is or could be claimed.

      86.      A party may seek to have insurance contracts, before or after a breach, construed

to obtain a declaration of rights, status, and other legal relations thereunder adjudicated.

      87.      Plaintiff Hummel, and members of the proposed class have all complied with all

relevant conditions precedent in their contracts.

      88.      Plaintiff seeks, individually and on behalf of the proposed class, a declaration that

Southern Trust’s property insurance contracts prohibit the withholding of labor costs as described

herein when adjusting losses under the methodology employed herein.

      89.      Plaintiff further seeks, individually and on behalf of the proposed class, any and all

other relief available under the law arising out of a favorable declaration.

      90.      Plaintiff and members of the proposed class have suffered injuries.

                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully request that this Court:

       1.      Enter an order certifying this action as a class action, appointing Plaintiff as the

representative of the class, and appointing Plaintiff’s attorneys as counsel for the class;




                                                 18
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 18 of 20 PageID #: 18
       2.      Enter a declaratory judgment, declaring that Southern Trust’s withholding of labor

costs as depreciation is contrary to and breaches the insurance policy issued to Hummel and

members of the class;

       3.      Enter a declaration, and any preliminary and permanent injunction and equitable

relief against Southern Trust and its officers, agents, successors, employees, representatives, and

any and all persons acting in concert with them, from engaging in each of the policies, practices,

customs, and usages complained of herein, as may be allowed by law;

       4.      Enter an order that Southern Trust specifically perform and carry out policies,

practices, and programs that remediate and eradicate the effects of its past and present practices

complained of herein;

       5.      Award compensatory damages for all sums withheld as labor costs under the

policy, plus prejudgment interest on all such sums, to Plaintiff and members of the proposed class;

       6.      Award punitive damages in an amount to be determined by the jury to Plaintiff and

members of the proposed class;

       7.      Award costs, expenses, and disbursements incurred herein by Plaintiff and

members of the proposed class as may be allowed by law, including but not limited to amounts

available under the common fund doctrine;

       8.      Pre- and Post-Judgment interest; and

       9.      Grant such further and additional relief as the Court deems necessary and proper.




                                                19
    Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 19 of 20 PageID #: 19
                                McWHERTER SCOTT & BOBBITT PLC

                                By: _/s/ J. Brandon McWherter_______
                                J. BRANDON McWHERTER #21600
                                JONATHAN L. BOBBITT #23515
                                EMILY S. ALCORN #33281
                                341 Cool Springs Blvd, Suite 230
                                Franklin, TN 37067
                                (615) 354-1144
                                bmcwherter@gilbertfirm.com
                                jbobbitt@gilbertfirm.com
                                ealcorn@gilbertfirm.com

                                ERIK D. PETERSON (KY Bar 93003)
                                (to be admitted pro hac vice)
                                MEHR, FAIRBANKS & PETERSON
                                  TRIAL LAWYERS, PLLC
                                201 West Short Street, Suite 800
                                Lexington, KY 40507
                                (859) 225-3731
                                edp@austinmehr.com

                                T. JOSEPH SNODGRASS
                                (to be admitted pro hac vice)
                                LARSON • KING, LLP
                                30 East Seventh St., Suite 2800
                                St. Paul, MN 55101
                                (651) 312-6500
                                jsnodgrass@larsonking.com

                                Attorneys for Plaintiff and
                                Putative Class Representatives




                                  20
Case 3:20-cv-00137 Document 1 Filed 02/17/20 Page 20 of 20 PageID #: 20
